    Case 1:14-md-02542-VSB-SLC Document 1157 Filed 10/23/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE: KEURIG GREEN MOUNTAIN SINGLE-SERVE
COFFEE ANTITRUST LITIGATION                             CIVIL ACTION NO.: 14 MD 2542 (VSB) (SLC)

                                                                   DISCOVERY ORDER


SARAH L. CAVE, United States Magistrate Judge.

       Before the Court is Plaintiff JBR’s motion for an order directing Defendant Keurig to

respond to JBR’s Requests for Admission Nos. 7, 8 and 9 (the “RFAs”) (the “Motion”). (ECF No.

1121). The Court received letter-briefing from the parties (ECF Nos. 1121–22, 1137, 1144, 1146)

and conducted a discovery conference on the Motion with the parties on October 22, 2020.

       The RFAs read:

              Request No. 7: Admit that as of November 2, 2011, Keurig was aware of
              the first sale doctrine as articulated in Quanta Computer, Inc. v. LG Elecs.,
              Inc., 553 U.S. 617, 625 (2008) (“The longstanding doctrine of patent
              exhaustion provides that the initial authorized sale of a patented item
              terminates all patent rights to that item.”);

              Request No. 8: Admit that as of November 2, 2011, Keurig was aware of
              the first sale doctrine as articulated in United States v. Univis Lens Co., 316
              U.S. 241, 252 (1942) (“The first vending of any article manufactured under
              a patent puts the article beyond the reach of the monopoly which that
              patent confers.”); and

              Request No. 9: Admit that as of November 2, 2011, Keurig was aware that
              Sage Prods. V. Devon Indus., 45 F.3d 1575, 1579 (Fed. Cir. 1995) stands for
              the proposition that “Patent exhaustion also unquestionably applies to the
              situation where a patent holder sells, or licenses another to sell, a
              combination of products that together form the apparatus claimed in the
              patent.”

(ECF No. 1137 at 1).
     Case 1:14-md-02542-VSB-SLC Document 1157 Filed 10/23/20 Page 2 of 3




       JBR argues that the RFAs are narrowly tailored and “seek admissions that Keurig was

aware of three seminal cases relating to patent exhaustion, implied license[s] and first sale

doctrine” prior to filing a patent infringement suit against JBR in 2011. (ECF No. 1121 at 1). JBR

describes these requests as seeking “knowledge of publicly known facts” and argues that no

privilege attaches to the factual understandings of Keurig. (Id.) Keurig argues that these RFAs

ask it “to admit to JBR’s articulation of a particular legal proposition” and that “they cannot be

answered without divulging the substance of Keurig’s confidential communications regarding

privileged advice.” (ECF No. 1137 at 2). Keurig notes that “mere awareness of publicly known

facts” is not privileged, but argues that the RFAs do not seek facts, but rather seek legal

conclusions. (Id.)

       The Court finds, that, as revised (see infra at 3), the RFAs do not seek legal conclusions

and do not invade any privilege. Cf. Morgan Art Found. Ltd. v. McKenzie, 2020 U.S. Dist. LEXIS

93308, at *6 (S.D.N.Y. May 27, 2020) (holding that an RFA that asked the “[d]efendants to adopt

plaintiff’s interpretation of a contract to which they [were] not parties” was improper as it

required a party to admit the truth of a legal conclusion”). The Court has revised the RFAs so that

they only require Keurig to answer whether it was made aware by its employees of the decisions

in the three cases by a date certain. This is a factual issue that does not require any disclosure of

privileged information, even if Keurig was made aware of the holdings of the cases by its counsel.

See Rattner v. Netburn, No. 88 Civ. 2080 (GLG) (MHD), 1989 WL 223059, at *13 (S.D.N.Y. June 20,

1989) (“[f]actual information provided by an attorney to his client is not privileged, nor is the

communication itself insofar as it merely conveys the fact”), aff’d 1989 WL 231310 (S.D.N.Y. Aug.




                                                 2
    Case 1:14-md-02542-VSB-SLC Document 1157 Filed 10/23/20 Page 3 of 3




23, 1989). This formulation is also consistent with the language Keurig used in the RFAs it

propounded to Plaintiffs. (See ECF No. 1146 at 4 (Keurig RFA No. 3031)).

         Based on the case law and the parties’ arguments, the Court orders that JBR amend the

RFAs to read as follows:

                Request No. 7: Admit that as of November 2, 2011, You were made aware
                by Your employees of the decision in Quanta Computer, Inc. v. LG Elecs.,
                Inc., 553 U.S. 617, 625 (2008);

                Request No. 8: Admit that as of November 2, 2011, You were made aware
                by Your employees of the decision in United States v. Univis Lens Co., 316
                U.S. 241, 252 (1942);

                Request No. 9: Admit that as of November 2, 2011, You were made aware
                by Your employees of the decision in Sage Prods. V. Devon Indus., 45 F.3d
                1575, 1579 (Fed. Cir. 1995).

Keurig must respond to the RFAs as revised, and the Court’s order directing Keurig to answer

these RFAs will not be deemed a waiver of any claim of privilege by Keurig regarding legal advice

concerning interpretation of these cases.

         The Clerk of Court is respectfully directed close the Motions at ECF Nos. 1121 and 1122.


Dated:          New York, New York
                October 23, 2020                            SO ORDERED




                                                 3
